Appeal by defendant Edward Hogan from a judgment of conviction of the crime of attempted robbery in the first degree after a verdict of the jury and a sentence of thirty years’ imprisonment rendered thereon. Appellant, with two others, entered into a store. He pointed a revolver at the clerk and told him to “ stick them up ” while the two confederates took hold of the cash register. At a sudden blast of an automobile horn from the outside they ran out of the store, climbed into a waiting automobile and sped away. The jury found the appellant guilty of an attempt to commit robbery in the first degree and he was sentenced to a term of imprisonment of thirty years, fifteen years of which was imposed under section 1944 of the Penal Law. The record fails to disclose *791the proceedings had at the time of sentence and the court, under authority of People v. Travis (257 N. Y. 474), receives the following record evidence offered by the district attorney: Exemplified copy of certificate showing that one Joe Kenney, alias Joe Hogan, was on the 9th day of March, 1915, convicted in the Recorder’s Court of the city of Detroit, Mich., of the crime of robbery, while armed, with intent to kill if resisted, and sentenced to a State prison for a term of seven years minimum and fifteen years maximum. Certified copy of record of conviction showing that one Arthur J. Hogan was convicted in the County Court of the county of Schenectady, N. Y., on the 31st day of October, 1921, of the crime of robbery in the first degree, and sentenced to imprisonment in a State prison for a term of twenty years. Certified copy of statement of defendant taken in the County Court of the county of Rensselaer, N. Y., on the 14th day of December, 1932, showing that defendant had been previously convicted of robbery in the city of Detroit in the year 1915 and of robbery in the city of Schenectady in the year 1921. Judgment of conviction unanimously affirmed. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.